The Honorable Carol "Coach" Henry State Representative 2213 Ozark Drive North Little Rock, Arkansas 72216-4581
Dear Representative Henry:
This is in response to your request for an opinion on the meaning of A.C.A. § 24-11-415 (1987). Specifically, you ask whether this statute applies to monies confiscated or found by the police department and held in their property rooms.
It is my opinion that the answer to your question is "no."
The statute in question provides as follows:
  In all cities and towns, the proceeds derived from the sale of all confiscated goods which are required by the laws of this state to be sold if they were confiscated by a police officer of the city, or by the sheriff or State Police within the city, shall be deposited in the city's policemen's pension and retirement fund.
The statute above addresses the "proceeds derived from the sale of all confiscated goods. . . ." The first rule in construing the meaning of a statute is to construe it just as it reads, giving words their ordinary and usually accepted meaning in common usage. Bolden v. Watt, 290 Ark. 343, 719 S.W.2d 428 (1986). It is my opinion that the language of A.C.A. § 24-11-415 does not encompass "monies" confiscated or found by the police department and held in its property room. It has been held that the term "goods" does not include "money." See Easterly v. HSP ofTexas, Inc., 772 S.W.2d 211, 214 (Tex.App. 1989). See alsoYoung v. Thomas, 785 P.2d 489, 490 (Wyo. 1990), and Black'sLaw Dictionary (5th ed. 1979) at 624. In addition, the statute encompasses proceeds derived from the "sale" of goods. It is not necessary to "sell" ordinary currency in order to obtain the "proceeds." Cf. generally Op. Att'y Gen. No. 86-052 (copy enclosed).
It is therefore my opinion that A.C.A. § 24-22-415 does not apply to "monies" confiscated or found by the police department and held in their property rooms.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure